DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 1/10/2022 has been entered.  
Claims 1, 3-6, 9, 11, 13-16, 19 and 21-30 are pending.  
Claims 2, 7-8, 10, 12, 17-18 and 20 are cancelled.  
Claims 5 and 6 are objected to.  
Claims 1, 3-4, 9, 11, 13-16, 19 and 21-30 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasanen et al. (Pub. No.: US 20170250903 A1) in view of Shen et al. (Pub. No.: US 20170064039 A1), hereafter respectively referred to as Rasanen and Shen.  
In regard to Claim 1, Rasanen teaches A method implemented by a first network element (SFC/GW/router 30, Para. 146, FIGS. 1, 2) in a service function chain (SFC) network (control of communication networks is related to service function chaining, Para. 103.  Service Cloud, Para. 114, FIG. 1) and serving as a first service function forwarder (SFF) (SFC/GW/router 30 is configured to receive and process data packets related to one or more service functions 31, Para. 119, FIGS. 1, 2), the method comprising: sending a first update message (S20 (which is related to the case of indicating, e.g. advertising service functions), Para. 146, FIGS. 1, 2) to the second network element (SCF/PCRF 20, Para. 148, FIGS. 1, 2), wherein the first update message comprises information (In S20, the SFC/GW/router 30 indicates for the service function chain, Para. 146, FIG. 1, 2), wherein the information comprises service function (SF) information (In S20, the SFC/GW/router 30 indicates available service functions, Para. 146, FIG. 1, 2) about an SF connected to the first network element (SF1 35, FIG. 1), and wherein the SF information comprises an identifier of the (As additional parameters, an indication of one or more tags or one or more IDs can be included which can be used for identifying corresponding service functions for SDFs, Para. 146, FIG. 1, 2) and a service type of the SF (In S20, the SFC/GW/router 30 indicates available service functions, Para. 146, FIG. 1, 2).  
Rasanen fails to teach establishing a first Border Gateway Protocol (BGP) connection to a second network element, a first BGP update message, the first BGP update message comprises network layer reachability information (NLRI), wherein the NLRI comprises a type field, wherein the type field indicates that the NLRI comprises the SF information.  
Shen teaches establishing a first Border Gateway Protocol (BGP) connection to a second network element (FIG. 1, shows a BGP Router Reflector (RR) 40. The controller 30 and the BGP RR 40 are connected to a network 50 which is in turn connected to the routers R1-R5.  Para. 20).  
Shen teaches a first BGP update message (BGP Network Layer Reachability Information (NLRI), Para. 21), the first BGP update message comprises network layer reachability information (NLRI) (controller 30 advertises the SFC definitions as BGP Network Layer Reachability Information (NLRI) to the BGP RR 40, Para. 21).  
Shen teaches, wherein the NLRI comprises a type field (SFC Path NLRI: This specifies the SFC-PID and Service Index, Para. 22, 25), wherein the type field indicates that the NLRI comprises the SF information (SFC Path NLRI: and it makes up an ordered list with other Service Indices of the SFF IP address.  For example, the SFC-PID 13890 is an ordered list of (1, 10.1.1.1, ‘FW’), (2, 11.1.1.1, “LB”), (3, 12.1.1.1, “DPI”).  Para. 22, 25).  



In regard to Claim 11, Rasanen teaches A first network element (SFC/GW/router 30, Para. 146, FIGS. 1, 2) in a service function chain (SFC) network (control of communication networks is related to service function chaining, Para. 103.  Service Cloud, Para. 114, FIG. 1), serving as a first service function forwarder (SFF) (SFC/GW/router 30 is configured to receive and process data packets related to one or more service functions 31, Para. 119, FIGS. 1, 2), and comprising: a network interface coupled to the processor and configured to send a first update message (S20 (which is related to the case of indicating, e.g. advertising service functions), Para. 146, FIGS. 1, 2) to the second network element (SCF/PCRF 20, Para. 148, FIGS. 1, 2), wherein the first update message comprises information (In S20, the SFC/GW/router 30 indicates for the service function chain, Para. 146, FIG. 1, 2), wherein the information comprises service function (SF) information (In S20, the SFC/GW/router 30 indicates available service functions, Para. 146, FIG. 1, 2) about an SF connected to the first network element (SF1 35, FIG. 1), and wherein the SF (As additional parameters, an indication of one or more tags or one or more IDs can be included which can be used for identifying corresponding service functions for SDFs, Para. 146, FIG. 1, 2) and a service type of the SF (In S20, the SFC/GW/router 30 indicates available service functions, Para. 146, FIG. 1, 2).  
Rasanen fails to teach a processor configured to establish a first Border Gateway Protocol (BGP) connection to a second network element, a first BGP update message, the first BGP update message comprises network layer reachability information (NLRI), wherein the NLRI comprises a type field, wherein the type field indicates that the NLRI comprises the SF information.  
Shen teaches a processor configured to establish a first Border Gateway Protocol (BGP) connection to a second network element (FIG. 1, shows a BGP Router Reflector (RR) 40. The controller 30 and the BGP RR 40 are connected to a network 50 which is in turn connected to the routers R1-R5.  Para. 20).  
Shen teaches a first BGP update message (BGP Network Layer Reachability Information (NLRI), Para. 21), the first BGP update message comprises network layer reachability information (NLRI) (controller 30 advertises the SFC definitions as BGP Network Layer Reachability Information (NLRI) to the BGP RR 40, Para. 21).  
Shen teaches, wherein the NLRI comprises a type field (SFC Path NLRI: This specifies the SFC-PID and Service Index, Para. 22, 25), wherein the type field indicates that the NLRI comprises the SF information (SFC Path NLRI: and it makes up an ordered list with other Service Indices of the SFF IP address.  For example, the SFC-PID 13890 is an ordered list of (1, 10.1.1.1, ‘FW’), (2, 11.1.1.1, “LB”), (3, 12.1.1.1, “DPI”).  Para. 22, 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shen with the teachings of Rasanen since Shen provides a technique for involving three BGP NLRIs for a BGP service function chain, which can be introduced into the system of Rasanen to permit compatibility of BGP with service function chaining and for advertising network layer reachability information among devices to permit distribution of sufficient information to dices for efficient data forwarding.  


In regard to Claim 26, Rasanen teaches A computer program product comprising instructions that are stored on a computer readable medium and that, when executed by a processor, cause a first network element (SFC/GW/router 30, Para. 146, FIGS. 1, 2) serving as a first service function forwarder (SFF) (SFC/GW/router 30 is configured to receive and process data packets related to one or more service functions 31, Para. 119, FIGS. 1, 2) to: send a first update message (S20 (which is related to the case of indicating, e.g. advertising service functions), Para. 146, FIGS. 1, 2) to the second network element (SCF/PCRF 20, Para. 148, FIGS. 1, 2), wherein the first update message comprises information (In S20, the SFC/GW/router 30 indicates for the service function chain, Para. 146, FIG. 1, 2), wherein the information comprises service function (SF) information (In S20, the SFC/GW/router 30 indicates available service functions, Para. 146, FIG. 1, 2) about an SF connected to  (SF1 35, FIG. 1), and wherein the SF information comprises an identifier of the SF (As additional parameters, an indication of one or more tags or one or more IDs can be included which can be used for identifying corresponding service functions for SDFs, Para. 146, FIG. 1, 2) and a service type of the SF (In S20, the SFC/GW/router 30 indicates available service functions, Para. 146, FIG. 1, 2).  
	Rasanen fails to teach establish a first Border Gateway Protocol (BGP) connection to a second network element, and a first BGP update message, the first BGP update message comprises network layer reachability information (NLRI), wherein the NLRI comprises a type field, wherein the type field indicates that the NLRI comprises the SF information.  
Shen teaches establish a first Border Gateway Protocol (BGP) connection to a second network element (FIG. 1, shows a BGP Router Reflector (RR) 40. The controller 30 and the BGP RR 40 are connected to a network 50 which is in turn connected to the routers R1-R5.  Para. 20).  
Shen teaches a first BGP update message (BGP Network Layer Reachability Information (NLRI), Para. 21), the first BGP update message comprises network layer reachability information (NLRI) (controller 30 advertises the SFC definitions as BGP Network Layer Reachability Information (NLRI) to the BGP RR 40, Para. 21).  
Shen teaches, wherein the NLRI comprises a type field (SFC Path NLRI: This specifies the SFC-PID and Service Index, Para. 22, 25), wherein the type field indicates that the NLRI comprises the SF information (SFC Path NLRI: and it makes up an ordered list with other Service Indices of the SFF IP address.  For example, the SFC-PID 13890 is an ordered list of (1, 10.1.1.1, ‘FW’), (2, 11.1.1.1, “LB”), (3, 12.1.1.1, “DPI”).  Para. 22, 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shen with the teachings of Rasanen since Shen provides a technique for involving three BGP NLRIs for a BGP service function chain, which can be introduced into the system of Rasanen to permit compatibility of BGP with service function chaining and for advertising network layer reachability information among devices to permit distribution of sufficient information to dices for efficient data forwarding.  


Claims 3, 9, 13, 16, 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Shen, and further in view of Hares et al. (Pub. No.: US 20130117449 A1), hereafter referred to as Hares.  
In regard to Claim 3, as presented in the rejection of Claim 1, Rasanen in view of Shen teaches the first network element.  
	Rasanen fails to teach the first network element is configured as a route reflector (RR), and wherein the method further comprises: receiving a second BGP update message from a network element A, wherein the second BGP update message comprises second topology information of the network element A; and sending a third BGP update message to a network element B, wherein the third BGP update message comprises the second topology information.  
(server orchestration system 418 may use eBGP connection 414 to inform the router reflector 416 about VM locations, Para. 60, FIG. 4), and wherein the method further comprises: receiving a second BGP update message from a network element A, wherein the second BGP update message comprises second topology information of the network element A (BGP Peer 2 1802 may send a second BGP Dynamic Capability message 1600b that echoes the same values within the Capability fields 1618, 1620 and 1622 using the version 0 encoding from the BGP Dynamic Capability message 1600a sent by BGP Peer 1, Para. 98); and sending a third BGP update message to a network element B, wherein the third BGP update message comprises the second topology information (using the third BGP Route Refresh message 2000c for BGP Peer 2 as a Route Refresh request).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hares with the teachings of Rasanen in view of Shen since Hares provides a technique for connection management utilizing multiple BGP messages, which can be introduced into the system of Rasanen in view of Shen to ensure network components appropriately inform the necessary corresponding components though exchanges of multiple BGP messages.  

In regard to Claim 9, as presented in the rejection of Claim 1, Rasanen in view of Shen teaches the method.  
	Rasanen fails to teach the NLRI is SFC NLRI.  
(BGP Path Attributes 910 may include three different BGP PATH Attributes: Multi-protocol Reachability attribute 912, Para. 72, FIG. 9A.  The reachability information may include both reachability information passed in the BGP Update messages 902 a and b or from packet flows which are local to the vDC, Para. 73, FIG. 9A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hares with the teachings of Rasanen in view of Shen since Hares provides a technique for connection management utilizing multiple BGP messages, which can be introduced into the system of Rasanen in view of Shen to ensure network components appropriately inform the necessary corresponding components though exchanges of multiple BGP messages.  

In regard to Claim 13, as presented in the rejection of Claim 11, Rasanen in view of Shen teaches the routing network element.  
	Rasanen fails to teach the first network element is configured as a route reflector (RR), and wherein the network interface is further configured to: receive a second BGP update message from a network element A, wherein the second BGP update message comprises second topology information of the network element A; and send a third BGP update message to a network element B, wherein the third BGP update message comprises the second topology information.  
Hares teaches the first network element is configured as a route reflector (RR) (server orchestration system 418 may use eBGP connection 414 to inform the router reflector 416 about VM locations, Para. 60, FIG. 4), and wherein the network (BGP Peer 2 1802 may send a second BGP Dynamic Capability message 1600b that echoes the same values within the Capability fields 1618, 1620 and 1622 using the version 0 encoding from the BGP Dynamic Capability message 1600a sent by BGP Peer 1, Para. 98); and send a third BGP update message to a network element B, wherein the third BGP update message comprises the second topology information (using the third BGP Route Refresh message 2000c for BGP Peer 2 as a Route Refresh request).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hares with the teachings of Rasanen in view of Shen since Hares provides a technique for connection management utilizing multiple BGP messages, which can be introduced into the system of Rasanen in view of Shen to ensure network components appropriately inform the necessary corresponding components though exchanges of multiple BGP messages.  

In regard to Claim 16, as presented in the rejection of Claim 11, Rasanen in view of Shen teaches the routing network element.  
	Rasanen fails to teach the SFC network further comprises a first autonomous system (AS) domain and a second AS domain, wherein the first network element is a first top-level classifier (CF) in the first AS domain, and wherein the processor is further configured to: establish a second BGP connection to a second top-level CF in the second AS domain; determine that topology information in the first AS domain is .  
	Hares teaches a first autonomous system (AS) domain and a second AS domain, wherein the first network element is a first top-level classifier (CF) in the first AS domain, and wherein the processor is further configured to: establish a second BGP connection to a second top-level CF in the second AS domain; determine that topology information in the first AS domain is successfully synchronized (VPN services may use border gateway protocol (BGP) to establish connections between inter-connected different autonomous systems (ASs), such as the different client sites, to exchange routing information. When a BGP peer receives routes from a BGP peer in a different autonomous system over an external BGP (eBGP) connection, the BGP peer will generally redistributed the received routes to all internal BGP (iBGP) peers within the same AS or client site over iBGP connections or via an iBGP peer that acts as an route reflector, Para. 5); and generate a service digest of the first AS domain based on topology information of routing network elements in the first AS domain after determining that the topology information in the first AS domain is successfully synchronized, wherein the service digest comprises an identifier of the first AS domain and a service type of the first AS domain, and wherein the network interface (The BGP Path Attributes 910 may include three different BGP PATH Attributes: Multi-protocol Reachability attribute 912, an Extended Community Join/Leave VPN 914, and the Join/Leave VPN attribute 916, Para. 72, FIG. 9A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hares with the teachings of Rasanen in view of Shen since Hares provides a technique for connection management utilizing multiple BGP messages, which can be introduced into the system of Rasanen in view of Shen to ensure network components appropriately inform the necessary corresponding components though exchanges of multiple BGP messages.  

In regard to Claim 19, as presented in the rejection of Claim 11, Rasanen in view of Shen teaches the routing network element.  
	Rasanen fails to teach the NLRI is SFC NLRI.  
Hares teaches the NLRI is SFC NLRI (BGP Path Attributes 910 may include three different BGP PATH Attributes: Multi-protocol Reachability attribute 912, Para. 72, FIG. 9A.  The reachability information may include both reachability information passed in the BGP Update messages 902 a and b or from packet flows which are local to the vDC, Para. 73, FIG. 9A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hares with the teachings of Rasanen in view of Shen since Hares provides a technique for connection 

In regard to Claim 27, as presented in the rejection of Claim 26, Rasanen in view of Shen teaches the first network element.  
	Rasanen fails to teach the first network element is configured as a route reflector (RR), and wherein the instructions, when executed by the processor, further cause the first network element to: receive a second BGP update message from a network element A, wherein the second BGP update message comprises second topology information of the network element A; and send a third BGP update message to a network element B, wherein the third BGP update message comprises the second topology information.  
Hares teaches the first network element is configured as a route reflector (RR) (server orchestration system 418 may use eBGP connection 414 to inform the router reflector 416 about VM locations, Para. 60, FIG. 4), and wherein the instructions, when executed by the processor, further cause the first network element to: receive a second BGP update message from a network element A, wherein the second BGP update message comprises second topology information of the network element A (BGP Peer 2 1802 may send a second BGP Dynamic Capability message 1600b that echoes the same values within the Capability fields 1618, 1620 and 1622 using the version 0 encoding from the BGP Dynamic Capability message 1600a sent by BGP Peer 1, Para. 98); and send a third BGP update message to a network (using the third BGP Route Refresh message 2000c for BGP Peer 2 as a Route Refresh request).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hares with the teachings of Rasanen in view of Shen since Hares provides a technique for connection management utilizing multiple BGP messages, which can be introduced into the system of Rasanen in view of Shen to ensure network components appropriately inform the necessary corresponding components though exchanges of multiple BGP messages.  


Claims 4, 14-15 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Shen, and further in view of Narasappa et al. (Pub. No.: US 20130117449 A1), hereafter referred to as Narasappa.  
In regard to Claim 4, as presented in the rejection of Claim 1, Rasanen in view of Shen teaches the first network element.  
	Rasanen fails to teach wherein the NLRI further comprises: an identifier of the first network element.  
Narasappa teaches wherein the NLRI further comprises: an identifier of the first network element (Network 120, as shown in FIG. 3, includes zones 302 in the form of routing domains and subdomain areas. The routing domains include a BGP domain 310, an IS-IS domain 320, and an OSPF domain 330. IS-IS domain 320 includes an IS-IS backbone area 321, and branch areas 322, 232, and 324; OSPF domain 330 includes a backbone area (area zero) 331, and branch areas 332, 333, and 334. Domains 310, 320, and 330 communicate with each other using eBGP; ports 316 are routing domain border ports 318 are interior (non-border) ports. IBGP domain 310 employs an iBGP routing protocol internally.  Para. 17, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Narasappa with the teachings of Rasanen in view of Shen since Narasappa provides a technique for involving BGP with respect to subdomains, which can be introduced into the system of Rasanen in view of Shen to permit appropriate subdomain information to be shared among service functions and classifying components.  

In regard to Claim 14, as presented in the rejection of Claim 11, Rasanen in view of Shen teaches the first network element.  
	Rasanen fails to teach wherein the NLRI further comprises an identifier of the first routing network element.  
Narasappa teaches the NLRI further comprises an identifier of the first routing network element (Network 120, as shown in FIG. 3, includes zones 302 in the form of routing domains and subdomain areas. The routing domains include a BGP domain 310, an IS-IS domain 320, and an OSPF domain 330. IS-IS domain 320 includes an IS-IS backbone area 321, and branch areas 322, 232, and 324; OSPF domain 330 includes a backbone area (area zero) 331, and branch areas 332, 333, and 334. Domains 310, 320, and 330 communicate with each other using eBGP; ports 316 are routing domain border ports 318 are interior (non-border) ports. IBGP domain 310 employs an iBGP routing protocol internally.  Para. 17, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Narasappa with the teachings of Rasanen in view of Shen since Narasappa provides a technique for involving BGP with respect to subdomains, which can be introduced into the system of Rasanen in view of Shen to permit appropriate subdomain information to be shared among service functions and classifying components.  

In regard to Claim 15, as presented in the rejection of Claim 11, Rasanen in view of Shen teaches the first network element.  
	Rasanen fails to teach the first network element is a top-level classifier (CF) in a first subdomain, and wherein the processor is further configured to: establish a second BGP connection to an upper-level SFF; determine that topology information in the first subdomain is successfully synchronized; and generate a service digest of the first subdomain based on topology information of routing network elements in the first subdomain, wherein the service digest comprises an identifier of the first subdomain and a service type of the first subdomain; wherein the network interface is further configured to send a fourth BGP update message to the upper-level SFF, and wherein the fourth BGP update message comprises the service digest.  
Narasappa teaches the first network element is a top-level classifier (CF) in a first subdomain, and wherein the processor is further configured to: establish a second BGP connection to an upper-level SFF; determine that topology information in the first (At 601, network manager 100 receives a zone-analysis command. Items 602-608 are automatically performed in response to this command. At 602, routers are detected. At 603, the routing protocols employed by the routers are determined, either on a per-router or per-port basis if the ports can support different protocols. At 604, the topological positions (e.g., internal, area border, domain border) of routers are determined. At 605, zones are identified in part from the information regarding the topological positions. At 606, nodes (e.g., computers and routers) are organized hierarchically into zones (e.g., routing domains and subdomain areas).  Para. 20, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Narasappa with the teachings of Rasanen in view of Shen since Narasappa provides a technique for involving BGP with respect to subdomains, which can be introduced into the system of Rasanen in view of Shen to permit appropriate subdomain information to be shared among service functions and classifying components.  

In regard to Claim 28, as presented in the rejection of Claim 26, Rasanen in view of Shen teaches the first network element.  
	Rasanen fails to teach wherein the NLRI further comprises an identifier of the first network element.  
Narasappa teaches wherein the NLRI further comprises an identifier of the first network element (Network 120, as shown in FIG. 3, includes zones 302 in the form of routing domains and subdomain areas. The routing domains include a BGP domain 310, an IS-IS domain 320, and an OSPF domain 330. IS-IS domain 320 includes an IS-IS backbone area 321, and branch areas 322, 232, and 324; OSPF domain 330 includes a backbone area (area zero) 331, and branch areas 332, 333, and 334. Domains 310, 320, and 330 communicate with each other using eBGP; ports 316 are routing domain border ports 318 are interior (non-border) ports. IBGP domain 310 employs an iBGP routing protocol internally.  Para. 17, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Narasappa with the teachings of Rasanen in view of Shen since Narasappa provides a technique for involving BGP with respect to subdomains, which can be introduced into the system of Rasanen in view of Shen to permit appropriate subdomain information to be shared among service functions and classifying components.  


Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Shen, and further in view of Dunbar et al. (Pub. No.: US 20160248860 A1), hereafter referred to as Dunbar.  
In regard to Claim 21, as presented in the rejection of Claim 1, Rasanen in view of Shen teaches the method.  
	Rasanen fails to teach wherein the second network element is a second SFF.  
Dunbar teaches wherein the second network element is a second SFF (classifier 130 sends the SC packet to a next SFF 140 in the identified service flow, Para. 39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dunbar with the teachings of Rasanen in view of Shen since Dunbar provides a technique for a message indicating service function type, which can be introduced into the system of Rasanen in view of Shen to ensure appropriate information is conveyed to permit network devices to process data in a manner consistent with utilized service functions.  

In regard to Claim 22, as presented in the rejection of Claim 1, Rasanen in view of Shen teaches the method.  
	Rasanen fails to teach wherein the second network element is a classifier (CF).  
Dunbar teaches wherein the second network element is a classifier (CF) (the traffic flow from the traffic source 181 enters the SC-enabled domain via the classifier 130, Para. 39).  


In regard to Claim 23, as presented in the rejection of Claim 1, Rasanen in view of Shen teaches the method.  
	Rasanen fails to teach wherein the second network element is a controller.  
Dunbar teaches wherein the second network element is a controller (SF orchestrator 110 sends the classification policy and the forwarding policy to the SDN controller 120, Para. 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dunbar with the teachings of Rasanen in view of Shen since Dunbar provides a technique for a message indicating service function type, which can be introduced into the system of Rasanen in view of Shen to ensure appropriate information is conveyed to permit network devices to process data in a manner consistent with utilized service functions.  

In regard to Claim 24, as presented in the rejection of Claim 11, Rasanen in view of Shen teaches the first network element.  
	Rasanen fails to teach wherein the second network element is a second SFF.  
(classifier 130 sends the SC packet to a next SFF 140 in the identified service flow, Para. 39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dunbar with the teachings of Rasanen in view of Shen since Dunbar provides a technique for a message indicating service function type, which can be introduced into the system of Rasanen in view of Shen to ensure appropriate information is conveyed to permit network devices to process data in a manner consistent with utilized service functions.  

In regard to Claim 25, as presented in the rejection of Claim 11, Rasanen in view of Shen teaches the first network element.  
	Rasanen fails to teach wherein the second network element is a classifier (CF) or a controller.  
Dunbar teaches wherein the second network element is a classifier (CF) or a controller (the traffic flow from the traffic source 181 enters the SC-enabled domain via the classifier 130, Para. 39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dunbar with the teachings of Rasanen in view of Shen since Dunbar provides a technique for a message indicating service function type, which can be introduced into the system of Rasanen in view of Shen to ensure appropriate information is conveyed to permit network devices to process data in a manner consistent with utilized service functions.  


Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Shen, and further in view of Nainar et al. (Pub. No.: US 20180013674 A1), hereafter referred to as Nainar.  
In regard to Claim 29, as presented in the rejection of Claim 1, Rasanen in view of Shen teaches the SF.  
	Rasanen fails to teach the SF provides an antivirus function, a firewall function, an application caching and acceleration function, or a web page optimization function.
Nainar teaches the SF provides an antivirus function, a firewall function, an application caching and acceleration function, or a web page optimization function (SFs includes: firewalls, WAN and application acceleration, HTTP Header Enrichment functions, Para. 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nainar with the teachings of Rasanen in view of Shen since Nainar provides a technique for certain types of service functions, which can be introduced into the system of Rasanen in view of Shen to increase performance and robustness of a network through firewalls and functions that include acceleration and caching for devices.  

In regard to Claim 30, as presented in the rejection of Claim 11, Rasanen in view of Shen teaches the SF.  

Nainar teaches the SF provides an antivirus function, a firewall function, an application caching and acceleration function, or a web page optimization function (SFs includes: firewalls, WAN and application acceleration, HTTP Header Enrichment functions, Para. 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nainar with the teachings of Rasanen in view of Shen since Nainar provides a technique for certain types of service functions, which can be introduced into the system of Rasanen in view of Shen to increase performance and robustness of a network through firewalls and functions that include acceleration and caching for devices.  


Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive.  Page 11 of the Remarks present the argument that As shown, claim 1 requires that the first BGP update message comprises NLRI and that the NLRI comprises a type field indicating that the NLRI comprises SF information about an SF connected to the first network element.  This argument is not persuasive.  The limitations introduced by the amendments of Claims 1, 11 and 26, that are not taught by Rasanen, are taught by Shen et al. (Pub. No.: US 20170064039 A1).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



Joshua Smith  
/J.S./  
9-19-2022 

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477